El Juez Asociado Señor Córdova Dávila,
emitió la opinion! del tribunal.
Alonso y Pablo Rosario Muñoz, quienes hacen negocios bajo el nombre y razón social de Alonso Rosario & Hno. en el pueblo de Río Piedras, vendieron al recurrente Cecilio Burgos, en 28 de abril de 1934, una finca, mediante escritura pública otorgada en Río Piedras ante el notario don Federico García Veve. Esa escritura contiene una cláusula que dice así:
“Manifiestan los comparecientes Alonso y Pablo Rosario Muñoz que desde hace dos años más o menos vienen haciendo negocios bajo el nombre y razón social de Alonso Rosario y Hermano en esta plazá, sin que dicha razón social esté constituida en documento o escritura pública alguna; que son los únicos socios que componen dicha sócie-dad y que bajo este nombre han llevado a cabo ciertos actos y con-tratos, entre ellos la compra de la casa y solar que más adelante se *914describirá, compra que abora ratifican ambos comparecientes y socios en todas sus partes.”
Presentada la escritura de compraventa al registrador de la propiedad, fue inscrita “con el defecto subsanable de no acreditarse que los vendedores Alonso y Pablo Rosario Muñoz sean los únicos socios de la mercantil Alonso Rosario & Hno.”
Alega el recurrente que la referida escritura ba debido ser inscrita sin el defecto subsanable indicado, y arguye que la nota del registrador no pone en duda la existencia de la mercantil Alonso Rosario & Hno., que se tiene como un becbo cierto, ya que la escritura fue inscrita. Así es en efecto, y como la inscripción es un becbo que no se discute y la única cuestión planteada es que no se ba acreditado que los vendedores Alonso y Pablo Rosario sean los únicos socios de la mercantil Alonso Rosario & Hno., limitándonos a resolver esta sola cuestión, entendemos que no existe el defecto apuntado por el registrador. Los hermanos Rosario Muñoz declaran que son los únicos socios que componen la sociedad. Esta misma manifestación, becha en una escritura de consti-tución de sociedad, sería sin duda aceptada como cierta por el registrador. En este caso en que se habla de una sociedad constituida sin escritura o documento alguno, cuestión que, dicho sea de paso, no está ante nosotros ni podría suscitarse por el registrador después de haber practicado la inscripción, ¿qué otra prueba podría presentarse por los Sres. Rosario para demostrar que son los únicos socios de la alegada mer-cantil Alonso Rosario & Hno.? No concebimos que pueda presentarse prueba alguna superior a sus propias manifesta-ciones consignadas en la escritura. Siendo ésta la única cuestión planteada por el registrador, opinamos que debe revocarse la nota recurrida.